Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-16 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches a fingerprint sensing apparatus, comprising: 
a fingerprint sensor generating an original fingerprint image; 
a storage device; and 
a processor coupled to the fingerprint sensor and the storage device and configured to: 
select an image edge block located at an edge of the original fingerprint image; 
input the image edge block into a neural network model to generate a predicted extension block; 
generate an extended fingerprint image through merging the original fingerprint image with the predicted extension block; and 
execute a fingerprint application according to the extended fingerprint image.  
Claim 9 is allowed for similar reasons as claim 1.  
Claims 2-8 and 10-16 are allowed for being dependent upon aforementioned independent claim dependent upon aforementioned independent claims 1 and 9, respectively.  
The closest prior art by Baudot et al (US 2019/0228206 A1) discloses a fingerprint sensor generating an original fingerprint image; a storage device; and a 
Baudot fails to disclose select an image edge block located at an edge of the original fingerprint image; input the image edge block into a neural network model to generate a predicted extension block; generate an extended fingerprint image through merging the original fingerprint image with the predicted extension block; and execute a fingerprint application according to the extended fingerprint image.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS J LEE/Primary Examiner, Art Unit 2624